IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Madeline Shikomba, individually and as :
an officer of North of Washington      :
Avenue Coalition, Vashty Bandy,        :
William Smith, Annette Barberi,        :
Zheng Rong,                            :
                         Appellants    :
                                       :
                    v.                 :     No. 1667 C.D. 2018
                                       :     ARGUED: March 15, 2021
Philadelphia Zoning Board of           :
Adjustment and KOJEPX LLC              :


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE ELLEN CEISLER, Judge
            HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                               FILED: April 27, 2021


            Objectors, Madeline Shikomba (individually and as an officer of North
of Washington Avenue Coalition), Vashty Bandy, William Smith, Annette Barberi,
and Zheng Rong, appeal from an order of the Court of Common Pleas of
Philadelphia County that affirmed the decision of the City of Philadelphia’s Zoning
Board of Adjustment (ZBA) granting an application for use and dimensional
variances filed by KOJEPX LLC (Applicant or Glass) under the Philadelphia Zoning
Code and denying Objectors’ appeal from the ZBA’s decision. We reverse.
            The subject property at 2147 Catherine Street is zoned RSA-5
Residential and situated on an undersized lot of approximately 900 square feet, less
than the 1,440 square feet currently required in that zoning district. Applicant
proposes to demolish the existing structure and to construct an attached, mixed-use,
three-story commercial/residential structure to be used as a sit-down restaurant on
the first floor with two dwelling units on the upper floors.                That proposal is
intertwined with Applicant’s adjacent corner property at 2149 Catherine Street,1
which currently has a coffee shop on the first floor (Ultimo Coffee), offices on the
second floor, and Glass’s residence on the third floor. Aaron Ultimo owns and
operates Ultimo Coffee, a public-private economic development corporation (PIDC)
with a small footprint in its existing space at 2149 Catherine Street with fewer than
twenty seats. The PIDC was charged with creating eight jobs but managed to create
ten. (ZBA Finding of Fact “F.F.” No. 8.)
              When Glass bought the adjacent property at 2149 Catherine Street, he
described it as dilapidated, a shell, and a drug corner. He knocked it down and built
a new building, which is “beautiful and done really well.” (F.F. No. 14.) As for the
subject property, Glass testified that it took him four years to buy it from the
Philadelphia Housing Authority and that his “intention always was to doublewide
each of these spaces.” (F.F. No. 15.) Hence, Glass proposes to expand Ultimo
Coffee into the new structure by breaking through the party wall and accessing
additional space on the new ground floor thereby creating a sit-down restaurant
spanning both properties. To that end, he applied to the City’s Department of
Licenses and Inspections for permission to execute the proposal. The Department
denied the application because restaurants and two-family residential uses are
prohibited in the RSA-5 Residential District; no more than one principal use is
permitted per lot whereas two uses are proposed; a minimum open area of 25% is


    1
     Glass testified that Applicant owns four corners within a block. (ZBA Finding of Fact “F.F.”
No. 13.)


                                               2
required whereas an open area of 14% is proposed; and a minimum rear-yard depth
of 9 feet is required whereas a rear-yard depth of 4 feet, 11 inches is proposed.
                 Following a hearing, the ZBA voted unanimously to grant the variances
with a proviso prohibiting outdoor dining in the existing loading zone. Without
taking additional evidence, the trial court after oral argument issued a single-page
order denying Objectors’ appeal and affirming the ZBA’s decision to grant the
variances. Subsequently, the trial court stated in its opinion filed pursuant to Rule
1925(a) of the Pennsylvania Rules of Appellate Procedure that Objectors lacked
standing to appeal.2 In the alternative, the trial court determined that the evidence
supported the ZBA’s decision to grant the variances.
                 On appeal, we first consider Objectors’ argument that Applicant waived
any objection to standing and that the trial court improperly raised the issue sua
sponte.

    2
        In determining that Objectors lacked standing to appeal, the trial court concluded:

                 [Objectors] have not established a harm that is real and concrete.
                 [They] object to [Applicant’s] proposal because “it would increase
                 traffic, trash, and noise, all of which is undesired” and “alters the
                 essential character of our neighborhood.” [Objectors’] Brief at 3.
                 [They] also cite testimony from other community members at the
                 ZBA hearing. Vashty Bandy objected “to smells and garbage that
                 come along with a commercial kitchen.” Annette Barberi testified
                 that “she wants the area to maintain its quiet residential character.”
                 [Id.] at 4. These speculative objections are unsupported by the
                 evidence. [Objectors] have not made any objective statements of
                 fact demonstrating that they are aggrieved by the proposed project.
                 Even if there was evidence to support [their] claims, [their] concerns
                 regarding noise, smells, and character of the neighborhood are
                 common to all citizens of Philadelphia[.]

(Trial Court’s Feb. 27, 2019 Op. at 4-5.) Accordingly, the trial court concluded that Objectors
failed to establish an interest in the outcome greater than any other citizen under Spahn v. Zoning
Board of Adjustment, 977 A.2d 1132, 1155 (Pa. 2009). (Id. at 5.)


                                                   3
               Both the First Class City Home Rule Act (Home Rule Act)3 and Chapter
14 of the Zoning Code govern zoning in the City. Scott v. City of Phila., Zoning Bd.
of Adjustment, 126 A.3d 938, 948 (Pa. 2015). The Zoning Code neither provides a
definition of who is a party nor limits who may appear and participate in a zoning
hearing. Id. However, Section 17.1 of the Home Rule Act4 limits those who have
standing to appeal from the ZBA to the trial court to two classes—aggrieved persons
and the governing body. Spahn v. Zoning Bd. of Adjustment, 977 A.2d 1132, 1143
(Pa. 2009). Section 17.1 provides:


               In addition to any aggrieved person, the governing body
               vested with legislative powers under any charter adopted
               pursuant to this act shall have standing to appeal any
               decision of a zoning hearing board or other board or
               commission created to regulate development within the
               city. As used in this section, the term “aggrieved person”
               does not include taxpayers of the city that are not
               detrimentally harmed by the decision of the zoning
               hearing board or other board or commission created to
               regulate development.

53 P.S. § 13131.1. In turn, the Zoning Code’s standing provision provides as
follows:

               (b) Appeals to the Courts.
                       (.1) A final decision made by the [ZBA] or the
                       Commission pursuant to this Zoning Code may be
                       appealed to a Pennsylvania Court of Common Pleas
                       by any aggrieved party or by City Council pursuant
                       to [Section 17.1 of the Home Rule Act] . . . within



   3
       Act of April 21, 1949, P.L. 665, as amended, 53 P.S. §§ 13101-13157.
   4
       Added by Section 2 of the Act of November 30, 2004, P.L. 1523 No. 193, 53 P.S. § 13131.1.


                                               4
                    30 days of the decision or such other time as may be
                    provided by law.

Zoning Code, § 14-303(15)(b)(.1).
             In practice, the fact that the ZBA does not limit who may appear or
participate in its hearings means that a determination as to whether a party is
aggrieved cannot be made until after the ZBA issues its decision. Scott, 126 A.3d
at 950. However, a challenge to an appellant’s standing to appeal the ZBA’s
decision must be made at the first available opportunity in the trial court. Id. In
order “to appeal from the [ZBA] to the trial court, an appellant must demonstrate in
the trial court, if challenged, that he is aggrieved” and, therefore, has standing. Id.
(emphasis added). “A party is not necessarily aggrieved simply because he or she
appeared or participated before the [ZBA].” Id. at 949. To establish standing, an
appellant, if challenged, must satisfy the criteria for aggrievement set forth in
William Penn Parking Garage, Inc. v. City of Pittsburgh, 346 A.2d 269, 280 (Pa.
1975). Id.
             Additionally, because the issue of standing is not an issue of subject
matter jurisdiction, a court cannot raise it sua sponte. Hertzburg v. Zoning Bd. of
Adjustment of the City of Pittsburgh, 721 A.2d 43, 46 n.6 (Pa. 1998); Liberties Lofts
LLC v. Zoning Bd. of Adjustment, 182 A.3d 513, 523-24 (Pa. Cmwlth. 2018).
Accordingly, a party can waive its opportunity to challenge standing. Scott, 126
A.3d at 950; Liberties Lofts LLC, 182 A.3d at 523.
             In the present case, Applicant did not file a motion to quash Objectors’
appeal in the trial court.     Instead, Applicant merely stated in its brief that
“[Objectors], in failing to articulate any particular or relevant aggrievance beyond
speculative and remote concerns, effectively waived any argument in opposition that
they could make before [the trial court].” (Applicant’s Sept. 13, 2018 Brief to Trial

                                          5
Court at 3; Reproduced Record “R.R.” at 74a.) Otherwise, Applicant concentrated
on the merits of the ZBA’s decision without raising standing.           For example,
Applicant did not request that the trial court dismiss Objectors’ appeal for lack of
standing. Instead, Applicant requested only that the trial court affirm the ZBA’s
decision. (Id. at 23; R.R. at 94a.)
             At oral argument before the trial court, Applicant discussed the
neighbors’ general concerns about development in the neighborhood and asserted
that they had no specific concerns about the subject property.           Additionally,
Applicant emphasized efforts to eliminate blight in the area through endeavors such
as Ultimo Coffee, which has a mandate from the PIDC to create local jobs.
However, Applicant focused on the perceived need to expand the commercial space
due to the changing neighborhood without addressing standing. (Nov. 7, 2018 Trial
Court Transcript, Notes of Testimony “N.T.” at 10; R.R. at 133a.)
             We conclude that Applicant waived the issue of standing. Although
Applicant at oral argument before this Court attempted to dismiss the statement in
its brief to the trial court as an inconsequential failure to use magic words such as
“standing,” its decision not to challenge standing at the first available opportunity
constituted a waiver. Applicant’s belated and oblique reference to Objectors’ lack
of specific concerns was insufficient to raise a challenge to their standing. Because
the issue of standing is not jurisdictional and can be waived, the trial court erred in
raising the standing issue sua sponte.
             We turn now to Objectors’ argument that the record lacks substantial
evidence to support the ZBA’s finding that Applicant would suffer unnecessary
hardship absent the variances granted by the ZBA.
             The Zoning Code provides:



                                          6
The . . . Board shall grant a variance only if it finds each
of the following criteria are satisfied:
      (.a) The denial of the variance would result in an
      unnecessary hardship. The applicant shall
      demonstrate that the unnecessary hardship was not
      created by the applicant and that the criteria set forth
      in [Zoning Code] § 14-303(8)(e)(.2) (Use
      Variances) below, in the case of use variances, or
      the criteria set forth in [Zoning Code] § 14-
      303(8)(e)(.3) (Dimensional Variances) below, in
      the case of dimensional variances, have been
      satisfied;
      (.b) The variance, whether use or dimensional, if
      authorized will represent the minimum variance that
      will afford relief and will represent the least
      modification possible of the use or dimensional
      regulation in issue;
      (.c) The grant of the variance will be in harmony
      with the purpose and spirit of this Zoning Code;
      (.d) The grant of the variance will not substantially
      increase congestion in the public streets, increase
      the danger of fire, or otherwise endanger the public
      health, safety, or general welfare;
      (.e) The variance will not substantially or
      permanently injure the appropriate use of adjacent
      conforming property or impair an adequate supply
      of light and air to adjacent conforming property;
      (.f) The grant of the variance will not adversely
      affect transportation or unduly burden water, sewer,
      school, park, or other public facilities;
      (.g) The grant of the variance will not adversely and
      substantially affect the implementation of any
      adopted plan for the area where the property is
      located; and
      (.h) The grant of the variance will not create any
      significant environmental damage, pollution,


                             7
                    erosion, or siltation, and will not significantly
                    increase the danger of flooding either during or after
                    construction, and the applicant will take measures
                    to minimize environmental damage during any
                    construction.

Zoning Code, § 14-303(8)(e)(.1)(.a)-(.h).
             With regard to use variances in particular, the Zoning Code provides:

             To find an unnecessary hardship . . . the . . . Board must
             make all of the following findings:
                    (.a) That there are unique physical circumstances or
                    conditions (such as irregularity, narrowness, or
                    shallowness of lot size or shape, or exceptional
                    topographical or other physical conditions) peculiar
                    to the property, and that the unnecessary hardship is
                    due to such conditions and not to circumstances or
                    conditions generally created by the provisions of
                    this Zoning Code in the area or zoning district where
                    the property is located;
                    (.b) That because of those physical circumstances or
                    conditions, there is no possibility that the property
                    can be used in strict conformity with the provisions
                    of this Zoning Code and that the authorization of a
                    variance is therefore necessary to enable the viable
                    economic use of the property;
                    (.c) That the use variance, if authorized, will not
                    alter the essential character of the neighborhood or
                    district in which the property is located, nor
                    substantially or permanently impair the appropriate
                    use or development of adjacent property, nor be
                    detrimental to the public welfare; and
                    (.d) That the hardship cannot be cured by the grant
                    of a dimensional variance.

Id., § 14-303(8)(e)(.2)(.a)-(.d).



                                            8
             As for dimensional variances, the Zoning Code states that “[t]o find an
unnecessary hardship . . . the . . . Board may consider the economic detriment to the
applicant if the variance is denied, the financial burden created by any work
necessary to bring [any existing] building into strict compliance with the zoning
requirements[,] and the characteristics of the surrounding neighborhood.” Id., § 14-
303(8)(e)(.3).
             In the present case, the ZBA concluded that Applicant satisfied the
criteria necessary for the requested variances. In support, it found as follows.


             8. The Property is an undersized lot adjacent to an existing
             commercial use.
             9. The proposed structure would be consistent with the
             existing structures on adjacent properties on either side.
             10. The proposed ground floor use would merely expand
             an established commercial use existing on the adjacent,
             corner property. The proposed structure’s upper floors
             would be used for residential dwelling units.
             11. The Board concludes that these circumstances are
             sufficient to establish the hardship required for the
             granting of a variance.
             12. The Board additionally concludes that the existing
             hardship was not self[-]imposed, that the variances
             requested are the minimum necessary to afford relief, and
             that the development will not detrimentally impact the
             public health, safety or welfare.

(F.F. Nos. 8-12.)
             Before the ZBA, Glass asserted that the alleged unnecessary hardship
for the subject property was the inability to expand the commercial enterprise located
in the adjacent property in order to remain competitive as a local business in a



                                          9
growing neighborhood. (Jan. 23, 2018 ZBA Hearing, N.T. at 5; R.R. at 34a.) In
support, he stated that “[w]hat’s driving this request is largely the expansion of
Ultimo Coffee.” (Id. at 4-5; R.R. at 33a-34a.) “[T]his application would effectively
just allow Ultimo Coffee to expand, break through the party wall and just have
additional space at the ground floor of 2147 Catherine.” (Id. at 6; R.R. at 35a.) Glass
summarized:

              And this is really about staying competitive. A Starbucks
              just opened, a Wawa is about to open, there’s a 7-Eleven
              and I have seen so many times people walked into Ultimo
              Coffee, they looked around, they can’t find a seat and they
              walk out and that’s a problem. And then, additionally,
              Ultimo Coffee doesn’t have any food service. There are
              pastries and whatnot, but there’s no cooked food. And I
              think in order for that business to stay competitive[,] we
              need to be able to build out a kitchen and have food service
              and have more seating. You know, so that’s what this is
              about. It’s about supporting a local South Philly business.

(Id. at 8; R.R. at 37a.)
              Notably, Glass did not allege that he could not use the subject property
as zoned and the ZBA made no findings on that point. Additionally, he did not
establish or rely upon any alleged blighted condition of the subject property.
Assuming arguendo that it is blighted, its poor condition does not equate to an
inability to use the property as zoned.
              Additionally, Glass misplaces his reliance on factors such as the
residential neighborhood’s alleged transition out of blight, transformation into a de
facto mixed-use zone, and lack of available commercial space for an endeavor that
would continue blight elimination. In addition to the fact that he may have waived
an opportunity to rely on some of these factors for failure to raise them before the



                                          10
ZBA,5 they are not necessarily determinative of unnecessary hardship. Time may
effect changes to a once unburdened property thereby burdening it with a previously
non-existent unnecessary hardship.         Liberties Lofts LLC, 182 A.3d at 518-19.
However, the failure of the City to update its zoning and the consequences of that
lapse should not justify granting variances in the absence of the requisite
unnecessary hardship thereby resulting in piecemeal, de facto rezoning.
              In any event, Applicant erroneously relies on Marshall v. City of
Philadelphia, 97 A.3d 323 (Pa. 2014), and Liberties Lofts LLC as support for the
proposition that efforts to reduce blight and/or a change in the property’s
surrounding area always warrant zoning relief. In Marshall, the building at issue
was vacant, in need of repair, and provided no community benefit. In Liberties Lofts
LLC, the building was “a mostly vacant, dilapidated warehouse, [was] valueless as
zoned or could only be converted to a permitted use at a prohibitive expense[.]” 182
A.3d at 534. In neither case did the ZBA base its hardship determination solely on
the change in the surrounding neighborhood and the respective property’s lack of
marketability. Additionally, there is no indication in the present case that the subject
property is valueless as zoned and can only be converted to a single-family home at
prohibitive expense.
              Furthermore, the fact that Glass rescued the once dilapidated adjacent
property and transformed it into a viable property does not warrant the zoning relief
requested for the subject property. Where, as here, the objectors challenge an
application for variances necessary for a project outside of the permitted zoning, an
applicant’s positive contributions to the neighborhood, including the presence of a

    5
      The alleged inability to expand a commercial endeavor in a growing neighborhood is not
synonymous with the alleged inability to do so in a changing neighborhood or one transitioning
out of blight.


                                             11
PIDC next door, cannot alone serve as substantial evidence for zoning relief. Absent
rezoning, Glass was required to meet the criteria set forth in the Zoning Code for the
requested variances.
              Finally, the fact that Glass wants to use the subject property to expand
the next-door coffee shop and transform it into a larger sit-down restaurant does not
constitute an unnecessary hardship on the property itself but rather an alleged
hardship on him personally. A variance, especially a use variance, is appropriate
only where the property, not the person, is subject to the hardship. Soc’y Hill Civic
Ass’n v. Phila. Zoning Bd. of Adjustment, 42 A.3d 1178, 1188 (Pa. Cmwlth. 2012).
It remains true that “[t]he burden on an applicant seeking a variance is a heavy
one[.]” Liberties Lofts LLC, 182 A.3d at 530.
              Accordingly, we reverse.6



                                            _____________________________________
                                            BONNIE BRIGANCE LEADBETTER,
                                            President Judge Emerita




    6
      In light of our determination as to the use variances, we need not address the dimensional
variances.


                                              12
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Madeline Shikomba, individually and as :
an officer of North of Washington      :
Avenue Coalition, Vashty Bandy,        :
William Smith, Annette Barberi,        :
Zheng Rong,                            :
                         Appellants    :
                                       :
                    v.                 :   No. 1667 C.D. 2018
                                       :
Philadelphia Zoning Board of           :
Adjustment and KOJEPX LLC              :


                                  ORDER


            AND NOW, this 27th day of April, 2021, the order of the Court of
Common Pleas of Philadelphia County is hereby REVERSED.



                                    _____________________________________
                                    BONNIE BRIGANCE LEADBETTER,
                                    President Judge Emerita